Exhibit 10.1

FIRST AMENDMENT
TO
INTERNATIONAL LETTER OF CREDIT AGREEMENT

THIS FIRST AMENDMENT TO INTERNATIONAL LETTER OF CREDIT AGREEMENT is dated as of
the 16th day of July, 2007 (this “First Amendment”), and entered into among
GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware corporation (the “Borrower”),
GREAT LAKES DREDGE & DOCK COMPANY, LLC, a Delaware limited liability company
(the “Guarantor”), and WELLS FARGO HSBC TRADE BANK, N.A. (the “Bank”).

BACKGROUND:


A.            THE BORROWER, THE GUARANTOR AND BANK ENTERED INTO AN INTERNATIONAL
LETTER OF CREDIT AGREEMENT, DATED AS OF SEPTEMBER 29, 2006 (THE “AGREEMENT”). 
UNLESS SPECIFICALLY DEFINED OR REDEFINED BELOW, CAPITALIZED TERMS USED HEREIN
SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE AGREEMENT.


B.            THE BORROWER HAS REQUESTED AN AMENDMENT TO THE AGREEMENT.


C.            THE BANK HEREBY AGREES TO AMEND THE AGREEMENT, SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Guarantor
and the Bank covenant and agree as follows:


SECTION 1.  AMENDMENTS.


(A)           AMENDMENT TO SECTION 2.1(A).  SECTION 2.1(A) OF THE AGREEMENT IS
HEREBY AMENDED AND RESTATED TO READ AS FOLLOWS:


(A)           UPON THE TERMS AND CONDITIONS AND RELYING UPON THE REPRESENTATIONS
AND WARRANTIES HEREIN SET FORTH, THE BANK AGREES TO ISSUE STANDBY LETTERS OF
CREDIT FOR THE ACCOUNT OF THE BORROWER UP TO AN AGGREGATE FACE AMOUNT NOT
EXCEEDING AT ANY ONE TIME OUTSTANDING THE LESSER OF (I) $24,000,000.00 (SUCH
AMOUNT, AS IT MAY BE REDUCED FROM TIME TO TIME PURSUANT TO SECTION 3.6, BEING
THE BANK’S “COMMITMENT”) OR (II) THE INTERNATIONAL BORROWING BASE.


(B)           AMENDMENT TO SECTION 4.1.  SECTION 4.1 OF THE AGREEMENT IS HEREBY
AMENDED AND RESTATED TO READ AS FOLLOWS:


--------------------------------------------------------------------------------



FACILITY FEE.  THE BORROWER SHALL PAY TO THE BANK (I) ON JULY 16, 2007, A
NON-REFUNDABLE FACILITY FEE IN AN AMOUNT EQUAL TO THE PRODUCT OF (X) $4,000,000
AND (Y) THE ANNUAL FACILITY FEE PERCENTAGE, PRORATED FOR THE PERIOD OF TIME FROM
JULY 16, 2007, THROUGH THE LOAN FACILITY ANNIVERSARY DATE, AND (II) ON EACH LOAN
FACILITY ANNIVERSARY DATE (OTHER THAN THE MATURITY DATE), A NON-REFUNDABLE
FACILITY FEE IN AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE COMMITMENT AND (Y) THE
ANNUAL FACILITY FEE PERCENTAGE.


(C)           AMENDMENT TO SECTION 9.5.  SECTION 9.5 OF THE AGREEMENT IS HEREBY
AMENDED AND RESTATED TO READ AS FOLLOWS:

9.5           FINANCIAL COVENANTS

(A)           MAXIMUM TOTAL LEVERAGE. THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “TOTAL LEVERAGE RATIO”) OF (I) THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF TOTAL FUNDED DEBT AS OF THE LAST DAY OF ANY
FISCAL QUARTER ENDING DURING THE PERIODS DESCRIBED BELOW TO (II) ADJUSTED
CONSOLIDATED EBITDA FOR THE FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING AS
OF SUCH DATE, TO EXCEED THE CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH
PERIOD:

Period

 

 

 

Ratio

 

July 16, 2007 through and including September 30, 2008

 

6.00 to 1.00

 

October 1, 2008 through and including September 30, 2009

 

5.50 to 1.00

 

October 1, 2009 and thereafter

 

5.00 to 1.00

 

 

(B)           INTEREST COVERAGE RATIO.  THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “INTEREST COVERAGE RATIO”) OF
(I) ADJUSTED CONSOLIDATED EBITDA FOR ANY FOUR (4) CONSECUTIVE FISCAL QUARTER
PERIOD ENDING AS OF THE LAST DAY OF ANY FISCAL QUARTER ENDING DURING THE PERIODS
DESCRIBED BELOW TO (II) INTEREST EXPENSE FOR SUCH PERIOD ENDING AS OF SUCH DATE,
TO BE LESS THAN THE CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

Period

 

 

 

Ratio

 

July 16, 2007 through and including December 31, 2008

 

1.75 to 1.00

 

January 1, 2009 and thereafter

 

2.00 to 1.00

 


 


(D)           AMENDMENT TO SECTION 10.1(N)  SECTION 10.1(N) OF THE AGREEMENT IS
HEREBY AMENDED AND RESTATED TO READ AS FOLLOWS:


(N)           CHANGE OF CONTROL.              A CHANGE IN CONTROL PURSUANT TO
SECTION 7.1(J) (OR SUCH COMPARABLE SECTION)  OF THE DOMESTIC CREDIT AGREEMENT
SHALL OCCUR; OR

2


--------------------------------------------------------------------------------



(E)           AMENDMENTS TO EXHIBIT “A” OF THE AGREEMENT.  (I)  THE FOLLOWING
DEFINITIONS IN EXHIBIT “A” OF THE AGREEMENT ARE HEREBY AMENDED AND RESTATED IN
THEIR ENTIRETY, TO READ AS FOLLOWS:

“Adjusted Consolidated EBITDA” means EBITDA adjusted as required or permitted by
Regulation S-X of the 1933 Act, but in any event in a manner consistent with the
Borrower’s applicable filings submitted with the Securities and Exchange
Commission.

“Domestic Credit Agreement” shall mean the Credit Agreement dated as of June 12,
2007, among the Borrower, the other Loan Parties from time to time party
thereto, the financial institutions from time to time party thereto and LaSalle
Bank National Association, as Administrative Agent, Swing Line Lender and an
Issuing Lender, as the same may be amended, restated, supplemented, modified,
refunded, refinanced or replaced, in whole or in part, from time to time.

“Domestic Lenders” shall mean LaSalle Bank National Association, as
administrative agent, and other agents, arrangers and lenders now or hereafter
party to the Domestic Credit Agreement.

“EBITDA” means, with respect to any period, as determined in accordance with
GAAP, the sum of the amounts for such period of Net Income, (a) plus, without
duplication and to the extent reflected as a charge in the consolidated
statement of such Net Income for such period: (i) depreciation, depletion and
amortization expense, (ii) federal, state, local and foreign income taxes, (iii)
Interest Expense, (iv) transaction fees and expenses incurred in connection with
the Transactions (as defined in the Domestic Credit Agreement) to the extent not
capitalized and to the extent not exceeding in the aggregate $3,000,000, (v)
non-cash charges and losses (excluding any such non-cash charges or losses to
the extent (x) there were cash charges with respect to such charges and losses
in past accounting periods or (y) there is a reasonable expectation that there
will be cash charges with respect to such charges and losses in future
accounting periods), (vi) any amounts included in the calculation of Net Income
for amortization or non-cash charges for the write-off or impairment of
goodwill, intangibles or other purchase accounting adjustments related to the
accounting for the Transactions or other acquisitions under GAAP (including
Financial Accounting Standards No. 141 and 142), (vii) fees and expenses
incurred in connection with the Bonding Agreement (as defined in the Domestic
Credit Agreement) and the Equipment Financing Debt (as defined in the Domestic
Credit Agreement), (viii) Net Income attributable to the minority equity
interest in NASDI (as defined in the Domestic Credit Agreement) that is not

3


--------------------------------------------------------------------------------


owned by the Borrower to the extent the Net Income in respect of such minority
equity interest is received by the Borrower and (ix) transaction fees and
expenses incurred in connection with the acquisition of the vessels Ohio and
Terrapin Island to the extent not capitalized, and (b) minus, without
duplication, (i) non-cash gains (excluding any such non-cash gains to the extent
(x) there were cash gains with respect to such gains in past accounting periods
or (y) there is a reasonable expectation that there will be cash gains with
respect to such gains in future accounting periods) and (ii) Net Income
attributable to the minority equity interest in NASDI that is not owned,
directly or indirectly, by the Borrower to the extent the Net Income in respect
of such minority equity interest is distributed to the holder or holders of such
minority equity interest and (c) plus, without duplication, cash dividends
received by the Borrower or any Subsidiary from Amboy Aggregates, a New Jersey
joint venture, and any other equity joint ventures.

“GAAP” means generally accepted accounting principles set forth in the rules,
regulations, statements, opinions and pronouncements of the American Institute
of Certified Public Accountants and of the Financial Accounting Standards Board
(or agencies with similar functions of comparable stature and authority within
the accounting profession), except as provided in the definitions of “Debt” and
“Interest Expense” in respect of the treatment of Capital Stock of the Borrower
pursuant to Statement of Financial Accounting Standards No. 150 (“FAS 150”),
which, subject to Section 1.3, are applicable to the circumstances as of the
date of determination.

“Interest Expense” means, for any Fiscal Quarter, the aggregate consolidated
interest expense (net of interest income) of the Borrower and its consolidated
Subsidiaries for such Fiscal Quarter, as determined in accordance with GAAP,
including (i) Non-Use Fees (as defined in the Domestic Credit Agreement) paid or
payable during such Fiscal Quarter, (ii) all other fees paid or payable with
respect to the issuance or maintenance of any Guaranty or contingent Debt
(including Letters of Credit (as defined in the Domestic Credit Agreement) but
excluding fees paid under the Bonding Agreement (as defined in the Domestic
Credit Agreement)), which, in accordance with GAAP, would be included as
interest expense, (iii) net costs or benefits under any Rate Protection
Agreement (excluding (A) any gain or loss recognized under GAAP resulting from
the mark to market valuation of any Rate Protection Agreement and (B) the costs
of any commodity hedging transaction or foreign currency hedging transaction)
and (iv) the portion of any payments made in respect of Capitalized Rentals of
the Borrower and its consolidated Subsidiaries allocable to interest expense,
but excluding any amortization

4


--------------------------------------------------------------------------------


of costs and expenses incurred in connection with, and relating to, this
Agreement or other financings permitted by this Agreement.  Notwithstanding the
foregoing, “Interest Expense” shall not include (a) any non-cash dividends or
other non-cash payments in respect of any Capital Stock of the Borrower that is
not included in the definition of “Debt” pursuant to the last sentence of such
definition or (b) the positive or negative mark to market value of any interest
rate hedging transaction.


“MATURITY DATE” SHALL MEAN SEPTEMBER 29, 2009.


“NOTE” SHALL MEAN THE AMENDED AND RESTATED INTERNATIONAL REVOLVING NOTE EXECUTED
BY THE BORROWER, AS OF JULY 16, 2007, AND PAYABLE TO THE BANK, IN THE ORIGINAL
PRINCIPAL AMOUNT OF TWENTY-FOUR MILLION AND NO/100 DOLLARS ($24,000,000.00) AND
EACH RENEWAL, INCREASE, EXTENSION, AMENDMENT, REPLACEMENT, MODIFICATION OR OTHER
RE-ARRANGEMENT THEREOF.

“Restricted Payments” means (i) any dividend or other distribution on account of
any shares of any class of Capital Stock of the Borrower or any Subsidiary of
the Borrower that is not a wholly-owned Subsidiary of the Borrower (including,
without limitation, any class of preferred stock) now or hereafter outstanding
(except a dividend payable solely in shares or any warrants, options or other
rights with respect thereto or rights to acquire shares, of common stock of the
Borrower or any Subsidiary of the Borrower), (ii) any redemption, retirement,
repurchase, sinking fund or similar payment, purchase or other acquisition for
value of any shares of any class of Capital Stock of the Borrower or any
Subsidiary of the Borrower that is not a wholly-owned Subsidiary of the Borrower
now or hereafter outstanding or any warrants, options or other rights with
respect thereto, (iii) any voluntary or mandatory redemption, repurchase,
retirement, sinking fund payment or other payment of principal with respect to
the Note Indenture Obligations (as defined in the Domestic Credit Agreement), or
any voluntary payment or other prepayment of interest with respect to the Note
Indenture Obligations, except in each case in connection with a Permitted Note
Refinancing (as defined in the Domestic Credit Agreement) or (iv) any payment
made to redeem, purchase, repurchase or retire, or to obtain the surrender of
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of the Borrower or any of its Subsidiaries.


(II)           THE DEFINITION OF “DEBT” IS HEREBY AMENDED, BY DELETING THE LAST
SENTENCE THEREFROM, AND SUBSTITUTING IN LIEU THE FOLLOWING:


FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING THE REQUIREMENTS OF GAAP, CAPITAL
STOCK ISSUED BY BORROWER HEREAFTER SHALL NOT CONSTITUTE DEBT (INCLUDING FOR THE
PURPOSE OF THE COVENANTS IN SECTION 9.5) SO LONG AS

5


--------------------------------------------------------------------------------



SUCH CAPITAL STOCK DOES NOT REQUIRE ANY CASH PAYMENTS OR DIVIDENDS THEREON OR
REQUIRE ANY MANDATORY REDEMPTION OR REPURCHASE PRIOR TO THE DATE ONE YEAR AFTER
THE MATURITY OF THE OBLIGATIONS (AS DEFINED IN THE DOMESTIC CREDIT AGREEMENT).


(III)          THE FOLLOWING DEFINITIONS IN EXHIBIT “A” OF THE AGREEMENT ARE
HEREBY DELETED IN THEIR ENTIRETY:  BASE CAPITAL EXPENDITURES AMOUNT, CAPITAL
EXPENDITURES, HOLDINGS, SENIOR DEBT AND SENIOR LEVERAGE RATIO.


(F)            ALL REFERENCES IN THE AGREEMENT TO “HOLDINGS” ARE HEREBY DELETED.


(G)           THE INTERNATIONAL REVOLVING NOTE, IN THE FORM OF EXHIBIT B TO THE
AGREEMENT, IS HEREBY AMENDED TO BE IN THE FORM OF EXHIBIT B TO THIS FIRST
AMENDMENT.


SECTION 2.  REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT.  BY ITS
EXECUTION AND DELIVERY HEREOF, THE BORROWER REPRESENTS AND WARRANTS THAT, AS OF
THE DATE HEREOF:


(A)           (I) THE BORROWER HAS ALL REQUISITE POWER AND AUTHORITY TO EXECUTE
AND DELIVER THIS FIRST AMENDMENT, (II) THIS FIRST AMENDMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE BORROWER, AND (III) THIS FIRST AMENDMENT AND THE
AGREEMENT, AS AMENDED HEREBY, CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS
OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER IN ACCORDANCE WITH THEIR
RESPECITVE TERMS, EXCEPT AS LIMITED BY DEBTOR LAWS;


(B)           THERE EXISTS NO EVENT OF DEFAULT OR DEFAULT UNDER THE AGREEMENT
BOTH BEFORE AND AFTER GIVING EFFECT TO THIS FIRST AMENDMENT;


(C)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE AGREEMENT AND
OTHER INTERNATIONAL LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON THE DATE HEREOF BOTH BEFORE AND AFTER GIVING EFFECT TO THIS FIRST AMENDMENT,
EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER
TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE;


(D)           THE AGREEMENT, AS AMENDED HEREBY, AND THE OTHER INTERNATIONAL LOAN
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT; AND


(E)           NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS FIRST
AMENDMENT OR THE AGREEMENT, AS AMENDED HEREBY, NOR THE CONSUMMATION OF ANY
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WILL (A) CONTRAVENE THE TERMS OF
THE ORGANIZATION DOCUMENTS OF THE BORROWER, (B) VIOLATE ANY GOVERNMENTAL
REQUIREMENT OR (C) CONFLICT WITH ANY OBLIGATION TO WHICH THE BORROWER IS A
PARTY; EXCEPT IN THE CASE OF CLAUSES (B) AND (C) ABOVE TO THE EXTENT THAT SUCH
CONFLICT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

6


--------------------------------------------------------------------------------



SECTION 3.  CONDITIONS TO EFFECTIVENESS.  ALL PROVISIONS OF THIS FIRST AMENDMENT
SHALL BE EFFECTIVE UPON RECEIPT BY THE BANK OF EXECUTED SIGNATURE PAGES FROM THE
BORROWER, THE GUARANTOR AND THE BANK.


SECTION 4.  ACKNOWLEDGEMENT AND AGREEMENT OF GUARANTOR.  GUARANTOR HEREBY
(I) CONSENTS TO THE TERMS AND EXECUTION HEREOF; (II) REAFFIRMS ITS OBLIGATIONS
TO THE BANK PURSUANT TO THE TERMS OF ITS GUARANTY; AND (III) ACKNOWLEDGES THAT
THE BANK MAY AMEND, RESTATE, EXTEND, RENEW OR OTHERWISE MODIFY THE AGREEMENT AND
ANY INDEBTEDNESS OR AGREEMENT OF THE BORROWER, OR ENTER INTO ANY AGREEMENT OR
EXTEND ADDITIONAL OR OTHER CREDIT ACCOMMODATIONS, WITHOUT NOTIFYING OR OBTAINING
THE CONSENT OF THE GUARANTOR AND WITHOUT IMPAIRING THE LIABILITY OF THE
GUARANTOR UNDER ITS GUARANTY FOR ALL OF THE BORROWER’S PRESENT AND FUTURE
INDEBTEDNESS TO THE BANK.


SECTION 5.  REFERENCE TO THE AGREEMENT.


(A)           UPON THE EFFECTIVENESS OF THIS FIRST AMENDMENT, EACH REFERENCE IN
THE AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, OR WORDS OF LIKE IMPORT SHALL
MEAN AND BE A REFERENCE TO THE AGREEMENT, AS AFFECTED AND AMENDED HEREBY.


(B)           THE AGREEMENT, AS AMENDED BY THE AMENDMENTS REFERRED TO ABOVE,
SHALL REMAIN IN FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED.


SECTION 6.  COSTS, EXPENSES AND TAXES.  THE BORROWER AGREES TO PAY ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE BANK IN CONNECTION
WITH THE PREPARATION, REPRODUCTION, EXECUTION AND DELIVERY OF THIS FIRST
AMENDMENT AND THE OTHER INSTRUMENTS AND DOCUMENTS TO BE DELIVERED HEREUNDER
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL WITH
RESPECT THERETO).


SECTION 7.  EXECUTION IN COUNTERPARTS.  THIS FIRST AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE
AN ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND
THE SAME INSTRUMENT.  FOR PURPOSES OF THIS FIRST AMENDMENT, A COUNTERPART HEREOF
(OR SIGNATURE PAGE THERETO) SIGNED AND TRANSMITTED BY ANY PERSON PARTY HERETO TO
THE BANK (OR ITS COUNSEL) BY FACSIMILE MACHINE, TELECOPIER OR ELECTRONIC MAIL IS
TO BE TREATED AS AN ORIGINAL.  THE SIGNATURE OF SUCH PERSON THEREON, FOR
PURPOSES HEREOF, IS TO BE CONSIDERED AS AN ORIGINAL SIGNATURE, AND THE
COUNTERPART (OR SIGNATURE PAGE THERETO) SO TRANSMITTED IS TO BE CONSIDERED TO
HAVE THE SAME BINDING EFFECT AS AN ORIGINAL SIGNATURE ON AN ORIGINAL DOCUMENT.


SECTION 8.  HEADINGS.  SECTION HEADINGS IN THIS FIRST AMENDMENT ARE INCLUDED
HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
FIRST AMENDMENT FOR ANY OTHER PURPOSE.

7


--------------------------------------------------------------------------------



SECTION 9.  ENTIRE AGREEMENT.  THIS FIRST AMENDMENT AND THE OTHER INTERNATIONAL
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


SECTION 10.  GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ITS CONFLICTS OF LAW PRINCIPLES (OTHER THAN PROVISIONS OF 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).


SECTION 11.  WAIVERS OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS
FIRST AMENDMENT OR INTERNATIONAL LOAN DOCUMENTS, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS FIRST AMENDMENT OR ANY
INTERNATIONAL LOAN DOCUMENT AND AGREE THAT ANY ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this First Amendment to Agreement is executed as of the date
first set forth above.

BORROWER:

 

 

 

GREAT LAKES DREDGE & DOCK CORPORATION

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Deborah A. Wensel

 

 

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

GUARANTOR:

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY, LLC

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

Deborah A. Wensel

 

 

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

 

 

 

 

BANK:

 

 

 

WELLS FARGO HSBC TRADE BANK, N.A.

 

 

 

 

 

By:

/s/ Robert Corder

 

 

Name:

Robert Corder

 

 

Title:

Vice President

 

9


--------------------------------------------------------------------------------